This is an appeal from a judgment maintaining an exception of no cause of action. Appellants, stockholders in a private corporation, applied for a writ of quo warranto challenging the title to office of three of its directors. In State ex rel. Jones v. Carradine, 147 So. 554, it was held by this court that a writ of quo warranto will not issue to try title to office in a private corporation, its use being confined to public corporations. The writer of this opinion was the author of the opinion in the Carradine Case, but that case has been overruled *Page 47 
by a majority opinion of this Court in State ex rel. Palfrey v. Simms, 152 So. 395, consequently, the exception of no cause of action must be overruled.
For the reasons assigned the judgment appealed from is annulled, avoided and reversed and the exception of no cause of action overruled, and this cause remanded to the Civil District Court for further proceedings according to law and not inconsistent with the views herein expressed.
Reversed and remanded.